Citation Nr: 1447006	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-26 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral feet calluses with dermatophytosis.


REPRESENTATION

Appellant represented by:	Everett McKeown, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from October 1983 to April 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In April 2014, the Veteran testified at a Travel Board hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.

The claim for service connection for a bilateral foot disorder, to include pes planus, metatarsalgia and hammertoes has been raised by the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA examination to evaluate his claim for an increased rating for calluses and dermatophytosis of the feet occurred in August 2009, more than 5 years ago.  During his April 2014 hearing, the Veteran testified as to the pain he experiences in his foot from calluses.  As the evidence may not accurately reflect the current state of his service-connected calluses and dermatophytosis, a new examination is warranted.  

Additionally, the Veteran testified that he was receiving treatment at the Salisbury VA Medical Center (VAMC) but now receives treatment at the Eglin Community Based Outpatient Clinic (CBOC).  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for calluses and a skin condition of his feet since October 2008.  After securing the necessary release, the AOJ should request any relevant records identified.  In addition, obtain relevant VA treatment records dating since December 2009 from the Salisbury VAMC and the Eglin CBOC.  If any requested records are not available, the Veteran should be notified of such. 

2.  Schedule the Veteran for a VA skin examination, to address the current severity of the Veteran's service-connected calluses and dermatophytosis of both feet.   The claims file must be reviewed in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should identify the location and size of the calluses on the Veteran's feet, as well as the percentage of body area affected by the dermatophytosis of the feet.

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



